.-,                                  .‘?




Honorable I, Predecki
County Auditor
Galveston County
Galveston, Texas

Dear    Sir:                                Opini~on No. O-251 6
                                            Re: Commissioners’     courts -
                                                 Buildings - Agricultural  and
                                                 Home Demonstration     Agents.

                   Your request for opinion has been received and carefully
considered     by this department,  We quote from your request as follows:

                  “For many years, Galveston County has em-
          ployed Farm and Home Economics       Demonstration
          Agents in cooperation with the Agr~icultural and Mech-
          anical College of Texas, as provided for in Article   164,
          Revised Civil Statutes.  Both Agents have had their
          headquarters  and their office in a building that the
          County owns on the mainland at Dickinson.

                   “At a meeting of the County Commissioners’
          Court held on yesterday,    a number of citizens from
          the mainland, as well as both Demonstration       Agents,
          appeared and requested that the County in addition
          to the office building referred to, now furnish a large
          hall to be used in connection with agricultural    and
          dairy activities.   The spokesman   stated that such a
          hall was now needed also in connection with the Agri-
          cultural Adjustment Administration,     and the building
          required would cost approximates       $20,000.00~ or more.

                  ‘?Your-wpinion is ~res~pectfailydesired  as to the
          authority  86 the ~Commiss,ioners’   Court to expend county
          funds for this purpose,.”

                  Article   164. Vernon’s    Annotated   Texas   Civil    Statutes,
reads   as follows:

                   “The commissioners’        Court of any county of
          this state is authorized to establish and conduct co-
          operative demonstration      work in Agriculture    and
          Home Economics      in co-operation     with the Agricultural
Honorable    I. Predecki.     Page 2 (O-2516)




        and Mechanical     College of Texas, upon such terms and
        conditions as may be agreed upon by the Commissioners”
        Court and the Agents of the Agricultural      and Mechanical
        College of Texas; and may employ such means, and may
        appropriate   and expend such sums of money as may be
        necessary   to effectively   establish and carry on such dem-
        onstration work in Agriculture       and Home Economics   in
        their respective    Counties.”

                You.are respectfully     advised that it is the opinion of this
department that if the commissioners’        court of Galveston County, Texas
 determines  that it is necessary    to erect a building to effectively  estab-
lish and carry on demonstration       work in Agriculture   and Home Economics
in Galveston County in cooperation with the Agricultural        and Mechanical
College of Texas. the court may expend county funds for such purpose
under the authority of Article    164, supra.    However, the commissioners’
court would not be authorized     to expend county funds to erect a building
to house the agencies   of the Agricultural    Adjustment   Administration   of
the Federal Government.

                                                Very     truly yours

APPROVED       JUL 20.      1940                ATTORNEY           GENERAL         OF TEXAS

/s/  Grover Sellers                             By     /s/   Wm.    J. Fanning
First Assistant
Attorney General                                     Wm.     J. Fanning
                                                              Assistant

W JFzAW/cm




                                                                    APPROVED
                                                                       Opinion
                                                                     Committee

                                                                   By     BWB
                                                                        Chairman